Citation Nr: 1610765	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from June 1961 to June 1964.

This case is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  That decision granted service connection for left third fingertip felon with an evaluation of 0 percent, and denied service connection for chronic obstructive pulmonary disease (COPD), hiatal hernia resulting from acid reflux, prostate problems, a heart condition, and sleep apnea.  In May 2011, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in May 2012, and the Veteran filed a Substantive Appeal (VA Form 9) in June 2012.  Supplemental Statements of the Case were furnished by the RO in October 2012 and September 2013.  

On his June 2012 VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In April 2014, through his representative, the Veteran withdrew his hearing request.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.704 (2015).

In a November 2014 decision, the Board found that a compensable rating for residuals of left third fingertip felon was not warranted and denied service connection for COPD.  The Board then remanded the claims on appeal to obtain VA examinations and to allow the Veteran the opportunity to provide additional treatment records.  As adequate VA examinations were provided to the Veteran in May 2015 and private treatment records identified by the Veteran were obtained by the RO, the Board finds compliance with its November 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The RO provided a Supplemental Statement of the Case in November 2015.


FINDINGS OF FACT

1.  The most competent and probative evidence indicates that sleep apnea was not shown in service or for many decades thereafter, and the most probative evidence fails to link the Veteran's current sleep apnea to service.  

2.  The most competent and probative evidence indicates that a heart disorder was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current heart disorder to service.  

3.  The most competent and probative evidence indicates that a prostate disorder was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current prostate disorder to service.  

4.  The most competent and probative evidence indicates that a hiatal hernia was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current hiatal hernia to service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection of sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing service connection of a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for establishing service connection of a prostate disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for establishing service connection of a hiatal hernia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a May 2010 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice informed the Veteran of what evidence is needed to substantiate his claims for service connection, including what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA examination reports, voluminous private treatment records, Social Security Administration (SSA) records, a General Accounting Office (GAO) report and internet articles addressing deficiencies in military barracks, and the statements of the Veteran, his wife, a friend, and his representative.  Neither the Veteran nor his representative has identified any available, outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence. 

In this regard, in September 2010, the Veteran requested VA's help to locate records of the deceased J.R.B., M.D.  In a May 2011 statement, the Veteran reported that he had been trying to get Dr. J.R.B.'s medical records, but he was unable to locate the records.  In June and September 2012, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information) for Dr. J.R.B., who was identified as treating the Veteran in Louisville, Kentucky beginning in the 1960s.  The Veteran stated that Dr. J.R.B. was deceased, but he provided no address or telephone number for Dr. J.R.B.  In March 2013 and March 2014 letters, the R.O. asked the Veteran to submit a new release with an address.  The Veteran responded by submitting a new release in March 2014; however, he indicated that the address was unknown.  

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2014).  However, a claimant is required to cooperate fully with VA's efforts and, if necessary, authorize the release of private existing records in an acceptable form.  38 C.F.R. § 3.159(c)(1) (2015).  In short, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In light of the foregoing, the Board finds that VA has met its obligation to obtain potentially relevant private treatment records by providing the Veteran with a VA Form 21-4142 to authorize their release.  While the Veteran returned the form with some information, he did not provide an address.  Without an address, VA could not reasonably request decades old records from a deceased private physician.  Accordingly, the Board is satisfied that VA made reasonable efforts to locate those private records, and that any relevant information contained therein was not obtained because of the Veteran's inability to cooperate.  38 C.F.R. § 3.159(c) (2015).  Moreover, the Veteran tried to locate the records without success; thus, the Board finds that additional attempts to obtain the records would be futile.  The Board notes that some of Dr. J.R.B.'s records are included in records received from F.M.C.  

The Veteran was afforded VA examinations pertaining to his claims in May 2015.  The Board finds the examination reports to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted an evaluation or examination, and provided a reasoned rationale for the opinions rendered.  The examiner considered all relevant evidence of record, including lay statements submitted by the Veteran, his wife, and a friend.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  SERVICE CONNECTION

The Veteran claims that his sleep apnea is related to chemical exposure in service and acid reflux that began in service.  See June 2012 statement from the Veteran.  He maintains that he has a heart disability as a result of his military duty and exposure to different chemicals.  See May 2010 Statement in Support of Claim (VA Form 21-4138).  The Veteran contends generally that he has a prostate disability that is related to his military service.  See May 2010 claim and November 2009 statement from the Veteran.  The Veteran also alleges that he has a hiatal hernia that had its onset in service and was caused by marching in full gear and strenuous exercise.  See May 2010 VA Form 21-4138, May 2011 and June 2012 statements from the Veteran, and May 2011statements from the Veteran's wife and friend.  

The Veteran contends that he was exposed to asbestos and mold in an old wooden barracks at Ft. Knox, Kentucky and in his barracks in Germany, cigarette smoke, office chemicals, and cleaning chemicals.  See May 2010 VA Form 21-4138; June 2013 statement from the Veteran.  He also contends that he was exposed to tear gas in basic training and received numerous injections prior to being deployed overseas.  See September 2010 and June 2013 statements from the Veteran.  Service personnel records show the Veteran served as an administrative personnel specialist.  

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, a veteran must show:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including some heart disease such as arteriosclerosis, endocarditis (including all forms of valvular heart disease), and myocarditis, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2015).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service."  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Sleep Apnea

Service treatment records are negative for any complaints, diagnoses, or treatment of sleep apnea.  On his March 1964 separation medical history, the Veteran denied frequent trouble sleeping.

An August 2005 private consultation performed at N.A.H. shows the Veteran reported that he was falling asleep during the day, was snoring very loudly, and had witnessed apneic events.  A September 2005 private sleep study performed by N.A.H. shows a diagnosis of severe obstructive sleep apnea syndrome.

In an April 2008 medical examination conducted in connection with a claim for social security disability benefits, the Veteran reported a history of sleep apnea going back three to four years.  

At his VA examination in May 2015, the Veteran reported that he developed excessive snoring while in the military and was told by others that he "slept like a chainsaw."  The examiner found that the Veteran was diagnosed with sleep apnea by a September 2005 sleep study.  The examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by his military service.  The examiner explained that, although the Veteran contends his sleep apnea is the result of in-service chemical exposure and acid reflux that developed in service, there is no objective evidence or documentation of problems related to chemical exposure in service.  In addition, neither "chemical exposure" nor acid reflux is recognized as a risk factor for developing sleep apnea.  The examiner also noted that there is no evidence of any sleep problems or symptoms of a sleep disorder in service or medical treatment while in service for a sleep condition.  Moreover, the Veteran stated at the time of his separation physical in 1964 that he did not have frequent trouble sleeping.  

There is no dispute that the Veteran has a current diagnosis of sleep apnea.  The Board finds, however, that the most competent and probative evidence supports the conclusion that the Veteran's sleep apnea did not manifest in service or for many decades thereafter, and is not linked to the Veteran's service.

Service treatment records do not show any complaints of or treatment for sleep apnea.  The first evidence of record showing a complaint of sleep apnea is not until August 2005, and the first diagnosis of sleep apnea is in September 2005, which is more than 40 years after the Veteran's period of service.  As sleep apnea was not shown for many decades after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  At no time did any treating provider relate the Veteran's sleep apnea to his period of service.  Moreover, the Veteran reported in April 2008 a history of sleep apnea going back just three to four years. 

The Board finds the May 2015 medical opinion of the VA examiner to be highly probative to the question at hand.  While the examiner found the Veteran had sleep apnea, he opined that it is not caused by or the result of the Veteran's military service.  The examiner's rationale was that there is no evidence of sleep apnea in service and neither "chemical exposure" nor acid reflux is recognized as a risk factor for developing sleep apnea.  The May 2015 VA examination report is based upon a thorough review of the claims file, a thorough evaluation of the Veteran, and an analysis of the Veteran's entire history and his lay statements.  Moreover, the examiner provided a sufficient rationale for his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The only opinion supporting the Veteran's claim consists of his own statements.  It is now well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, sleep apnea can have many causes and requires medical testing to diagnose and medical expertise to determine its etiology.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific issue in this case falls outside the realm of common knowledge of a lay person, as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although a claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his sleep apnea.

The Board notes that the Veteran submitted a June 2002 GAO report on the deficiencies in military barracks, to include deteriorating asbestos tiles and mold at Fort Knox.  He also submitted articles from the internet dated in 2005 and 2008 about the shoddy conditions at various military barracks to support his claims.  

The Board finds that the GAO report and articles are not relevant to the Veteran's claims for several reasons.  First, they do not address conditions at Fort Knox when the veteran was stationed there; instead, they discuss conditions at Fort Knox more than 30 years after the Veteran was there.  Second, the evidence does not show that the Veteran has ever been diagnosed with any asbestos-related disease.  Finally, the report and articles do not provide any medical evidence showing a link between asbestos or mold and the development of specific health disorder.  The Board notes that the Veteran also has not provided any medical evidence linking his alleged exposure to tear gas in basic training and the injections he received prior to being deployed overseas to the development of any health disorder.   

Without some competent evidence of a link between the Veteran's current disability and some incident in service, entitlement to service connection must be denied.  In the present case, there is no positive nexus opinion relating the Veteran's current sleep apnea to his military service.  Thus, after careful consideration of the lay and medical evidence of record, the Board finds that the competent and probative evidence indicates that sleep apnea was not shown in service, and the most probative evidence fails to link the Veteran's current sleep apnea to service.  Accordingly, service connection for sleep apnea is not warranted.  See 38 C.F.R. § 3.303 (2015).

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Heart Disorder

Service treatment records are negative for any complaints, diagnoses, or treatment of a heart disorder.  The Veteran's March 1964 separation examination shows the Veteran's heart examination as normal.  On his separation medical history, the Veteran denied shortness of breath, pain or pressure in the chest, and palpitation or pounding heart.  

In December 1998, the Veteran underwent quadruple coronary artery bypass graph surgery due to unstable angina and arteriosclerotic coronary artery disease at J.H.  

September 2009 private treatment records from L.H.S. show the Veteran has a family history of his father having a five-vessel bypass at age 57 and his mother having heart trouble in her 50s.  A stress Cardiolite performed by L.H.S. in September 2009 shows evidence of prior inferior infarct with minimal apical peri-infarct ischemia, prominent right ventricle suggestive of lung disease, and either atrial fibrillation or atrial flutter.  

In August 2011, the Veteran underwent mitral valve replacement.  The Veteran underwent tricuspid and mitral value repair, repair of left ventricular aneurysm, and atrial Maze procedure due to atrial fibrillation and arteriosclerotic cardiovascular disease in August 2011 at N.A.H. 

At his VA examination in May 2015, the Veteran reported that, when he was marching in basic training in the early 1960s, he became short of breath with a rapid heartbeat.  He also reported that in 1998 he became very short of air with chest tightness and had four vessel open heart surgery.  Since May 2010 the Veteran had surgery for mitral and tricuspid value replacement and repair of an aneurysm in August 2011.  He also had a Maze procedure for atrial fibrillation.  The Veteran reported that he was admitted to the hospital three times in 2014 and 2015 for atrial fibrillation and needed regulation of his heart rate.

The examiner found the Veteran's current heart diagnoses to be arteriosclerotic heart disease, a history of inferior wall myocardial infarct (or heart attack), mitral regurgitation, atrial flutter/fibrillation, congestive heart failure, and coronary artery disease.  The examiner opined that the Veteran's heart disorders were less likely than not (less than 50 percent probability) incurred in or caused by his military service.  The examiner related the Veteran's arteriosclerotic heart disease, heart attack, and coronary artery disease to tobacco use; his mitral regurgitation to his heart attack; his atrial flutter/fibrillation to his COPD; and his congestive heart failure to his coronary artery disease.  The examiner found that the Veteran's multiple heart conditions were more likely etiologically related to his 45 years of smoking up to two packages of cigarettes per day, a positive family history of parental heart disease in the 50s, and lifestyle issues, such as elevated cholesterol.  

The examiner noted that the Veteran contends his heart disorder is due to exposure to different chemical in-service.  The examiner stated that there has been no credible medical evidence discovered linking any type of chemical exposure while in service to heart conditions.  He also explained that there is no documentation that the Veteran was seen in service for chemical exposures or heart issues.  Moreover, the Veteran stated at the time of his separation physical in 1964 that he did not have chest pain, chest pressure, shortness of breath, palpitations, or pounding heart.  There were no records found after service regarding any heart problems until the Veteran was admitted in 1998 for coronary artery bypass surgery, some 30 plus years after discharge from the service. 

There is no dispute that the Veteran is currently diagnosed with multiple heart disorders.  The Board finds, however, that the most competent and probative evidence supports the conclusion that the Veteran's heart disorders did not manifest in service or for many years thereafter, and are not linked to the Veteran's service.

The Board begins by noted that a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 is presumed to have been exposed to certain herbicidal agents.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  In the case of such a veteran, service connection for certain disorders, including ischemic heart disease, will be presumed without a veteran showing a nexus between service and the condition.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015). 

Although the Veteran served during the Vietnam Era, service personnel records show that the Veteran did not have active duty service in Vietnam.  Thus, service connection for a heart disorder is not warranted on a presumptive basis for in-service exposure to herbicidal agents.  The Board notes that the Veteran has not alleged exposure to herbicidal agents during his period of service.  

Service treatment records do not show any complaints of or treatment for a heart disorder.  The first objective post-service evidence of a diagnosis of a heart disorder is in December 1998, almost 35 years after the Veteran's period of service.  As a heart disorder was not shown for many years after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  At no time has any treating provider related the Veteran's heart disorders to his period of service.  
In regard to continuity of symptoms, the Board finds that some of the Veteran's heart disorders are properly afforded such consideration, as they are among the enumerated conditions in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, due to the finding that there is no credible or probative evidence of a continued heart disorder after service, service connection based on continuity of symptomatology is not warranted.

The Board finds the May 2015 medical opinion of the VA examiner to be highly probative to the question at hand.  While the examiner found the Veteran had multiple heart disorders, he opined that they are not caused by or the result of the Veteran's military service.  The examiner found that the Veteran's heart disorders are more likely due to smoking, a strong family history for heart disease, lifestyle issues, and to other heart disorders, as well as his COPD.  The examiner's rationale was that there is no evidence of a heart disorder in service or until 1998.  In addition, the examiner found there is no credible medical evidence linking any type of chemical exposure while in service to heart conditions.  The May 2015 VA examination report is based upon a very comprehensive review of the claims file, a thorough evaluation of the Veteran, and an analysis of the Veteran's entire history and his lay statements.  Moreover, the examiner provided a sufficient rationale for his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board again acknowledges that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the cause of a heart disorder falls outside the realm of common knowledge of a lay person.  While the Veteran can competently report symptoms of his heart disorders, an actual diagnosis of a heart disorder requires objective testing to diagnose and medical expertise to determine the etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board finds that the Veteran, who has not been shown to have any medical expertise or training, is not competent to diagnose the onset or cause of his heart disorders.

The Board also acknowledges the Veteran's contentions that service members were encouraged to smoke cigarettes in basic training and that smokers were allowed time for smoke breaks so many service members became regular smokers.  See May 2011 statement from Veteran.  The Veteran is competent to testify as to in-service events because they are within his own personal knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

While the Veteran is competent to report that he was encouraged to and began smoking in service, the Board unfortunately cannot find the Veteran credible in his assertions as to when he began smoking.  In determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board finds that the Veteran's current assertions that he began smoking in service to be inconsistent with the other evidence of record.  The Veteran reported at an April 2012 VA examination that he began smoking in his late teens and quit after his heart attack.  Service treatment records do not show that the Veteran smoked while he was in service.  Although the evidence includes private treatment records from the 1960s and 1970s, the first objective evidence that the Veteran smoked is found in 1994 treatment records from I.M.C. that show the Veteran smoked two packs of cigarettes per day.  

A January 1999 record of P.C., M.D. shows the Veteran reported that he quit smoking two years ago, which would be prior to his December 1998 heart attack.  A May 2004 record of J.C., M.D. shows the Veteran smoked three packs per day and a November 2004 record shows he smoked two packs per day.  A December 2004 record from E.U., M.D. shows the Veteran reported that he smoked three packs of cigarettes per day for 40 plus years, but only occasionally smokes now.  A February 2005 record of S.R., M.D. shows the Veteran reported that he quit smoking five years ago.  An April 2005 record of N.A.B. shows the Veteran previously smoked two packs per day for 50 years, but is now down to four to five cigarettes per week.  By this report, the Veteran began smoking at the age of 12.  A February 2006 record of J.C., M.D. shows the Veteran smoked two packs per day.  At his April 2008 social security examination, the Veteran reported that he quit smoking in 1998.  An April 2010 record of  S.R., M.D. also shows the Veteran quit smoking in 1998; however, a February 2015 record from L.M.H.S. shows the Veteran smoked two packs per day for 45 years and quit October 14, 2004.  

Thus, the inconsistencies and direct contradictions in the record concerning when the Veteran began and stopped smoking weigh against the Veteran's credibility as to the assertion that he began to smoke while he was in service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

It is important to point out that the Board does not find that the Veteran's lay statements that he began smoking cigarettes in service lack credibility merely because they are unaccompanied by contemporaneous evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record.

In sum, after consideration of the lay and medical evidence of record and the lack of a positive nexus opinion connecting the Veteran's heart disorder to his service, the Board finds that the preponderance of the evidence indicates that the Veteran's heart disorders were not present in service or for many years thereafter, and have not been shown by competent and probative medical evidence to be etiologically related to his active service.  Accordingly, service connection for a heart disorder is not warranted on any basis.  See 38 C.F.R. §§  3.303, 3.307, 3.309 (2015).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 C.F.R. §  3.102 (2015).  


Prostate Disorder

Service treatment records are negative for any complaints, diagnoses, or treatment of a prostate disorder or difficulty urinating.  The Veteran's March 1964 separation examination shows the Veteran had a sebaceous cyst on his scrotum, but his genitourinary examination was otherwise normal.  On his separation medical history, the Veteran denied frequent or painful urination.  

A September 1965 treatment record from F.M.C. shows the Veteran complained of a burning sensation on urinating that began the prior evening.  The assessment was probable specific urethritis.
 
An October 1975 treatment record from I.M.C. shows "prostate trouble" without mention of symptoms, treatment, or diagnosis.  A January 1990 treatment record also shows a complaint of prostate trouble without diagnosis.

A July 1996 private treatment record from the Veteran's primary care provider, J.C., M.D., shows the Veteran complained of nocturia three times a night.  Although prostate cancer was considered, it was determined that the Veteran's complaints were related to benign prostatic hyperplasia (BPH) at most.  

An August 1998 private treatment record of A.S., M.D., a urologist, shows the Veteran reported an 18-year history of asymptomatic firmness above the left testicle that he felt was staying about the same size.  The evaluation showed some mild induration of the upper pole of the left epididymis.  Prostate cancer screening was discussed, but declined by the Veteran.  The impression was benign induration of the epididymis for the last 18 years.

In October 2000, the Veteran requested that his primary care provider check his prostate due to increased hesitancy and difficulty urinating for ten months.  A prostate-specific antigen (PSA) level from February 2000 was within normal limits.  On examination, the Veteran's prostate was found to be enlarged.  The assessment was BPH.  In August 2006, the Veteran underwent transurethral microwave therapy for an enlarged prostate performed by J.G., M.D.  
At his May 2015 VA examination, the Veteran reported that he developed difficulty urinating while in the military and started seeing doctors for an enlarged prostate in the 1960s.  The examiner found that the Veteran has a current diagnosis of BPH, but opined that the BPH is less likely as not caused by or related to active duty military service.  The examiner's rationale was that the Veteran's BPH is more likely the natural result of the male aging process.  The examiner explained that there was no history of treatment for a prostate condition in service and the Veteran denied frequent or painful urination at the time of his separation physical in 1964.  BPH was not diagnosed until many years after separation from service.

The Veteran has not presented any credible evidence that he sought treatment for a prostate disorder prior to October 1975, which is 11 years after his period of service.  The first diagnosis of BPH is not until July 1996, more than 30 years after service.  As a prostate disorder was not shown for many years after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  At no time has any treating provider related the Veteran's prostate disorder to his period of service.  

The Board finds the May 2015 medical opinion of the VA examiner to be highly probative to the question at hand.  While the examiner found that the Veteran has a current diagnosis of BPH, the examiner opined that the BPH is less likely as not caused by or related to active duty military service.  The examiner's rationale is that the Veteran's BPH is more likely the natural result of the male aging process.  The May 2015 VA examination report is based upon a very comprehensive review of the claims file, a thorough evaluation of the Veteran, and an analysis of the Veteran's entire history and his lay statements.  Moreover, the examiner provided a sufficient rationale for his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board acknowledges that the Veteran is competent to report symptoms of a prostate disorder, such as hesitancy, frequency, and nocturia.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, however, urinary symptoms can have many causes and require medical testing to diagnose and medical expertise to determine their etiology.  Lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his prostate disorder.

In sum, the Board finds that the most competent and probative evidence indicates that a prostate disorder was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current BPH to service.  Accordingly, service connection for a prostate disorder is not warranted on any basis.  38 C.F.R. §  3.303 (2015).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  38 C.F.R. §  3.102 (2015).  

Hiatal Hernia

Service treatment records are negative for any complaints, diagnoses, or treatment of a hiatal hernia, heartburn, or gastroesophageal reflux.  The Veteran's March 1964 separation examination shows a normal mouth, throat, and abdomen examination.  On his separation medical history, the Veteran denied frequent indigestion and stomach trouble.  

An October 1970 treatment record from I.M.C. shows the Veteran complained of heartburn due to sinusitis with post nasal drainage.  A different 1970 treatment record from I.M.C. (the month is not legible) states that the Veteran had pain in the stomach and may have an ulcer. 

A May 1978 private upper gastrointestinal series report contained in the F.M.C. records shows a four centimeter hiatal hernia associated with free gastroesophageal reflux.  The history shows the Veteran reported he had a stomach ulcer (duodenal) in 1970 with no surgery.  A July 1978 record from F.M.C. shows the Veteran was hospitalized for three days with a diagnosis of hiatal hernia with reflux esophagitis based on July 1978 esophagogastroscopy.

October 2005 upper gastrointestinal tract endoscopy performed at J.H. shows grade B reflux esophagitis.  The duodenum was normal.  The surgical pathology report shows mild chronic inflammation suggestive of chronic reflux and incomplete intestinal metaplasia consistent with Barrett's esophagus.

The Veteran's wife stated in May 2011 that she started dating the Veteran in high school, that they were married in 1962, and that she saw the Veteran on weekends when the Veteran was stationed at Fort Knox and was able to get a pass.  She states further that during basic training the Veteran experienced heartburn and was constantly taking Alka-Seltzer and TUMS.  After discharge from the Army, the Veteran continued to have problems his entire life and was treated by doctors.

In a May 2011 statement, a friend states that he met the Veteran in 1964.  The friend notes that the Veteran had severe heartburn and always carried TUMS and Alka-Seltzer.  On the many occasions when the two traveled together, the Veteran propped up the mattress on his bed so he would not have terrible acid reflux.  

At his May 2015 VA examination, the Veteran reported that he took "dozens of alka seltzers" in service and also saw the medics for severe heartburn that occurred "even when drinking water."  After he left service, he saw his family doctor in 1964 or 1965 for acid.  He was given TUMS and Alka-Seltzer.  The examiner found that the Veteran has a current diagnosis of gastroesophageal reflux with hiatal hernia, Barrett's esophagus, and diffuse gastritis, but opined that these disorders are less likely as not caused by or related to active duty military service.  

The examiner's rationale was that it is more than likely that the etiology of the Veteran's esophageal condition stems from his 45 years of smoking up to two packs of cigarettes daily, a major risk factor for development of acid reflux, gastritis, and Barrett's esophagus.  The examiner explained that there is no diagnosis or treatment related to gastroesophageal reflux or hiatal hernia in service.  The Veteran stated at separation that he did not have frequent indigestion and his examination was normal.  Esophageal problems were not found until 1978, 14 years after the Veteran left service.  

The examiner noted that the lay statements provided by the Veteran, his wife, and his friend were reviewed in detail.  Although the Veteran contends in a 2010 statement that he has "hiatal hernia as a result of acid reflux," the examiner explained that acid reflux does not cause a hiatal hernia, which is a structural defect.  A hiatal hernia is weakened muscle tissue allowing the stomach to bulge up through the diaphragm into the esophagus.  The examiner noted that, although the lay statements suggest symptoms of dyspepsia in the 1960s and 1970s, it is not clear whether or not these symptoms represent a chronic condition that had its onset while on active duty service.  The examiner stated that the Veteran did not acknowledge any gastrointestinal symptoms at the time of separation.  Moreover, lay statements that make reference to specific conditions like reflux are not supported by adequate medical training needed to confirm these diagnoses.  Therefore, the examiner stated that the objective evidence in the available records was given more relative weight in the formulation of his medical opinion.

The Veteran has not presented any credible evidence that he was diagnosed with a hiatal hernia prior to May 1978, which is about 14 years after his period of service.  As a hiatal hernia was not shown for many years after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Also, at no time has any treating provider related the Veteran's hiatal hernia, or gastroesophageal reflux, to his period of service.  

The Board notes that, while a 1970 treatment record states that the Veteran had pain in the stomach and may have an ulcer and in May 1978 the Veteran reported he had a stomach ulcer (duodenal) in 1970, the evidence of record does not show that the Veteran was ever diagnosed with or treated for an ulcer.  Moreover, there is no evidence that the Veteran has been diagnosed with an ulcer during the period on appeal.  Even if, for the sake of argument, the stomach pain was a symptom of gastroesophageal reflux, it was not until 1970, which is still well after the Veteran's separation from service in 1964.

The Board finds the May 2015 medical opinion of the VA examiner to be highly probative to the question at hand.  While the examiner found that the Veteran has a current diagnosis of gastroesophageal reflux with hiatal hernia, Barrett's esophagus, and diffuse gastritis, the examiner opined that these disorders are less likely as not caused by or related to active duty military service.  The examiner's rationale was that it is more than likely that the etiology of the Veteran's esophageal condition stems from his 45 years of smoking up to two packs of cigarettes daily.  The examiner explained that there is no diagnosis or treatment related to gastroesophageal reflux or hiatal hernia in service, and no esophageal disorders were not found until 1978.  The May 2015 VA examination report is based upon a very comprehensive review of the claims file, a thorough evaluation of the Veteran, and an analysis of the Veteran's entire history and the lay statements of the Veteran, his wife, and his friend.  Moreover, the examiner provided a sufficient rationale for his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board acknowledges that the Veteran is competent to report symptoms of a hiatal hernia and gastroesophageal reflux, such as indigestion, belching, heartburn, or difficulty swallowing.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Board also acknowledges that the Veteran's wife and friend are competent to report symptoms of hiatal hernia and gastroesophageal reflux that they actually observed through their senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In the present case, however, they have not reported any actual symptoms that they observed.  Instead, they reported their conclusions that the Veteran was experiencing heartburn based on the Veteran taking TUMS and Alka-Seltzer and propping up his bed.  

The symptoms associated with hiatal hernia and gastroesophageal reflux can have many causes.  Complex medical testing is necessary to diagnose a hiatal hernia and gastroesophageal reflux, and medical expertise is needed to determine their etiology.  Lay persons without medical training, such as the Veteran, his wife, and his friend, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Board finds that the Veteran, his wife, and his friend, are not competent to diagnose the onset or cause of the Veteran's hiatal hernia or his gastroesophageal reflux.

In sum, after careful consideration of the lay and medical evidence of record and the lack of a positive nexus opinion relating the Veteran's hiatal hernia to his military service, the Board finds that the preponderance of the evidence indicates that the Veteran's hiatal hernia was not present in service or for many years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his active service.  Accordingly, service connection for a hiatal hernia is not warranted.  See 38 C.F.R. § 3.303 (2015).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  38 C.F.R. §  3.102 (2015).  


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for a prostate disorder is denied.

Entitlement to service connection for hiatal hernia is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


